DocuSign Envelope ID: 4E937B4D-FA1A-4629-AEC4-BCF07849DB07
                  Case 2:20-cv-00888-JAD-BNW Document 21-2 Filed 08/16/20 Page 1 of 2



        1                                  UNITED STATES DISTRICT COURT
                                                DISTRICT OF NEVADA
        2
             ALYSSA BALL,                                    *
        3
                                                             *
        4    JOHN PRIGNANO,                                  *
                                                             *
        5              and                                   *
                                                             *      Case No. 2:20-cv-888 -JAD-BNW
        6    JANE ROE,                                       *
                                                             *
        7
                      Plaintiffs,                            *
        8                                                    *
                      v.                                     *
        9                                                    *
             SKILLZ INC.,                                    *
       10                                                    *
                      Defendant.                             *
       11

       12                           DECLARATION OF MAURICE VERSTANDIG

       13            1.      My name is Maurice VerStandig, I am over the age of eighteen, and I am

       14   competent to testify to the matters set forth herein.
       15            2.      I am an attorney licensed to practice law in the State of Nevada, the
       16
            Commonwealth of Virginia, the State of Maryland, the District of Columbia, the State of
       17
            Florida, and before approximately fifteen courts of the United States including, inter alia, the
       18
            United States District Court for the District of Nevada.
       19
                     3.      I am counsel for the plaintiffs in the above-referenced proceeding.
       20

       21            4.      In furtherance of my serving as counsel for the plaintiffs in this case, I have

       22   collected various social media and app-based advertisements of Skillz, Inc., to be produced as

       23   part of my clients’ initial disclosures pursuant to Federal Rule of Civil Procedure 26.
       24
                     5.      The “screenshot” images appearing in the motion to which this declaration is
       25
            appended are captured from several social media videos and app-based advertisements; they do
       26

       27
                                                 DECLARATION OF JANE ROE - 1
       28
DocuSign Envelope ID: 4E937B4D-FA1A-4629-AEC4-BCF07849DB07
                  Case 2:20-cv-00888-JAD-BNW Document 21-2 Filed 08/16/20 Page 2 of 2



        1   not capture every frame of the subject videos or even the vast majority of the subject videos but,
        2   rather, have been selectively chosen to highlight certain parts of the videos.
        3
                     6.      Further declarant sayeth naught.
        4
                                                             Pursuant to Section 1746 of Title 28 of the United
        5                                                    States Code, I declare under penalty of perjury that
                                                             the foregoing is true and correct,
        6

        7
                                                             _________________________
        8                                                    Maurice B. VerStandig

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27
                                                 DECLARATION OF JANE ROE - 2
       28
